Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is dated as of May 26, 2004,
among Metron Technology N.V., a corporation organized under the laws of The
Netherlands (the “Company”), and the purchasers identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

WHEREAS, (a) the Debentures and the Warrants are offered solely to the
Purchasers, and they are not, and have not been, offered to persons or entities
who or which are established, domiciled or have their usual residence in The
Netherlands, (b) the offering of the Debentures and the Warrants, this Agreement
and any documents announcing the offering comply with the laws and regulations
of the country and/or state where the Purchasers are established, domiciled or
have their usual residence, and (c) the Company has submitted a statement that
the laws and regulations referred to under (b) are complied with, to the
Authority for the Financial Markets (the “Autoriteit Financiële Markten”) prior
to entering into this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

 


ARTICLE I

DEFINITIONS

 


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT: (A) CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS GIVEN TO SUCH TERMS IN THE DEBENTURES (AS DEFINED HEREIN), AND (B) THE
FOLLOWING TERMS HAVE THE MEANINGS INDICATED IN THIS SECTION 1.1:


 

“Actual Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Debentures, ignoring any
conversion or exercise limits set forth therein, and assuming all interest
thereon is paid in shares of Common Stock and any previously unconverted
Debentures are held until the 48th month anniversary of the date of issuance of
the Debentures.

 

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

1

--------------------------------------------------------------------------------


 


“CAPITAL SHARES” MEANS THE COMMON STOCK AND ANY SHARES OF ANY OTHER CLASS OF
COMMON STOCK WHETHER NOW OR HEREAFTER AUTHORIZED, HAVING THE RIGHT TO
PARTICIPATE IN THE DISTRIBUTION OF EARNINGS AND ASSETS OF THE COMPANY.


 


“CAPITAL SHARES EQUIVALENTS” MEANS ANY SECURITIES, RIGHTS OR OBLIGATIONS THAT
ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR OR GIVE ANY RIGHT TO SUBSCRIBE FOR OR
PURCHASE, DIRECTLY OR INDIRECTLY, ANY CAPITAL SHARES OF THE COMPANY OR ANY
WARRANTS, OPTIONS OR OTHER RIGHTS TO SUBSCRIBE FOR OR PURCHASE, DIRECTLY OR
INDIRECTLY, CAPITAL SHARES OR ANY SUCH CONVERTIBLE OR EXCHANGEABLE SECURITIES.


 

“Closing” means the closing of the issuance of the Securities pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to the Purchasers’ obligations to pay the Subscription
Amount have been satisfied or waived.

 

“Closing Price” shall mean $3.1360, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to the Closing Date.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common shares of the Company under the laws of The
Netherlands, par value (based on application of Section 2:67c of the Netherlands
Civil Code) EUR 0.44 per share, and any securities into which such common shares
shall hereinafter have been reclassified.

 

“Company Counsel” means Cooley Godward LLP.

 

“Debentures” means the 6.5% Convertible Debentures due 48 months from their date
of issuance, unless otherwise set forth therein, issued by the Company to the
Purchasers hereunder, in the form of Exhibit A.

 

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1 hereof.

 

“Effective Date” means the date the initial Registration Statement filed by the
Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exempt Transaction” shall have the meaning ascribed to such term in Section 4.7
hereof.

 

2

--------------------------------------------------------------------------------


 

“FW” means Feldman Weinstein LLP with offices at 420 Lexington Avenue, Suite
2620, New York, New York 10170-0002.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) hereof.

 

“Liens” shall have the meaning ascribed to such term in Section 3.1(a) hereof.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation and
reasonable attorneys’ fees.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) hereof.

 

“Netherlands Counsel” means NautaDutilh.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Principal Market” means the NASDAQ National Market, American Stock Exchange,
the New York Stock Exchange, or the NASDAQ Small-Cap Market, whichever is at the
time the principal trading exchange or market for the Common Stock, based upon
share volume.

 

“Proxy” means the Company’s definitive proxy statement on Schedule 14A (as filed
with the Commission) for the Company’s 2004 annual meeting of shareholders,
scheduled to be held not later than December 31, 2004.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e) hereof.

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Debentures, ignoring any
conversion or exercise limits set forth therein, and assuming that all interest
is paid in shares of Common Stock and any previously unconverted Debentures are
held until the 48 month anniversary of its date of issuance or, if earlier,
until maturity, and the VWAP at all times on and after the date of determination
equals 90% of the actual VWAP on the Trading Day immediately prior to the date
of determination.

 

3

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h)
hereof.

 

“Securities” means the Debentures, the Warrants and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder Approval” means such approval as may be required by the applicable
rules and regulations of the Principal Market (or any successor entity) from the
shareholders of the Company with respect to the transactions contemplated by the
Transaction Documents, including (i) the issuance of all of the Underlying
Shares and shares of Common Stock issuable upon exercise of the Warrants and any
additional shares of Common Stock that become issuable upon the conversion or
exercise of outstanding warrants or debentures of the Company as a result of the
issuance of the Warrants and the Debentures in excess of 19.999% of the
Company’s issued and outstanding Common Stock on the Closing Date and (ii) the
issuance to any single Purchaser of Debentures or Warrants that results in a
“change of control” of the Company for purposes of Rule 4350(i)(l)(B) of the
Nasdaq Listing Standards.

 

“Subscription Amount” means, as to each Purchaser, the amount set forth below
such Purchaser’s signature block on the signature pages hereto and next to the
heading “Subscription Amount” in United States dollars and in immediately
available funds.

 

“Subsidiary” means any operating subsidiary of the Company.

 

“Trading Day” means any day during which the Principal Market shall be open for
business.

 

“Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Debentures and upon exercise of the Warrants and issued and issuable in lieu
of the cash payment of interest on the Debentures.

 

“Underlying Shares Registration Statement” or “Registration Statement” means a
registration statement meeting the requirements set forth in the Registration
Rights Agreement and covering the resale of the Underlying Shares by each
Purchaser as provided for in the Registration Rights Agreement.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Principal

 

4

--------------------------------------------------------------------------------


 

Market, the daily volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the Principal Market on which the Common
Stock is then listed or quoted as reported by Bloomberg Financial L.P. (based on
a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (b) if the
Common Stock is not then listed or quoted on a Principal Market and if prices
for the Common Stock are then quoted on the OTC Bulletin Board, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c)  if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by the National Quotation
Bureau Incorporated (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the holders of a majority of the principal amount of Debentures then
outstanding and reasonably acceptable to the Company.

 

“Warrants” means collectively the Common Share Warrants, in the form of
Exhibit C delivered to the Purchasers at the Closing in accordance with Section
2.2 hereof, with a term of exercise of 5 years.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 


ARTICLE II

PURCHASE AND SALE

 

2.1           CLOSING.  ON THE CLOSING DATE, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, THE COMPANY AGREES TO ISSUE, AND THE PURCHASERS
AGREE TO SUBSCRIBE FOR IN THE AGGREGATE, SEVERALLY AND NOT JOINTLY, UP TO
$6,000,000 OF THE DEBENTURES, TOGETHER WITH THE WARRANTS.  EACH PURCHASER SHALL
DELIVER TO, OR AS DIRECTED BY, THE COMPANY VIA WIRE TRANSFER OR A CERTIFIED
CHECK IMMEDIATELY AVAILABLE FUNDS EQUAL TO THEIR SUBSCRIPTION AMOUNT AND THE
COMPANY SHALL DELIVER TO SUCH PURCHASER A DEBENTURE   EVIDENCING A PRINCIPAL
AMOUNT EQUAL TO SUCH PURCHASER’S SUBSCRIPTION AMOUNT INDICATED BELOW SUCH
PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT AND THE OTHER ITEMS SET
FORTH IN SECTION 2.2 ISSUABLE AT THE CLOSING.  UPON SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTION 2.2, THE CLOSING SHALL OCCUR AT THE OFFICES OF
FW, OR SUCH OTHER LOCATION AS THE PARTIES SHALL MUTUALLY AGREE.

 


2.2           CLOSING CONDITIONS.  UPON SATISFACTION OR WAIVER BY THE PARTY
SOUGHT TO BE BENEFITED THEREBY OF THE CONDITIONS SET FORTH IN THIS SECTION 2.2,
THE CLOSING SHALL OCCUR.


 


(A) AT OR PRIOR TO THE CLOSING, THE COMPANY SHALL DELIVER OR CAUSE TO BE
DELIVERED TO EACH PURCHASER THE FOLLOWING:


 

(I)            A DEBENTURE EVIDENCING A PRINCIPAL AMOUNT EQUAL TO THE
SUBSCRIPTION AMOUNT INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE
OF THIS AGREEMENT, REGISTERED IN THE NAME OF SUCH PURCHASER;

 

5

--------------------------------------------------------------------------------


 


(II)           (A) A WARRANT REGISTERED IN THE NAME OF SUCH PURCHASER TO
PURCHASE UP TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 20% OF SUCH
PURCHASER’S SUBSCRIPTION AMOUNT DIVIDED BY THE CLOSING PRICE AND AN EXERCISE
PRICE PER WARRANT SHARE EQUAL TO THE GREATER OF (X) 115% OF CLOSING PRICE AND
(Y) $3.79, BOTH SUBJECT TO ADJUSTMENT THEREIN, AND (B) A WARRANT TO PURCHASE UP
TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 20% OF SUCH PURCHASER’S
SUBSCRIPTION AMOUNT DIVIDED BY THE CLOSING PRICE AND AN EXERCISE PRICE PER
WARRANT SHARE EQUAL TO THE GREATER OF (X) 125% OF THE CLOSING PRICE AND (Y)
$3.79, BOTH SUBJECT TO ADJUSTMENT THEREIN;


 

(III)          A LEGAL OPINION OF COMPANY COUNSEL, IN THE FORM OF EXHIBIT D
ATTACHED HERETO, ADDRESSED TO THE PURCHASERS;

 

(IV)          A LEGAL OPINION OF NETHERLANDS COUNSEL, IN THE FORM OF EXHIBIT E
ATTACHED HERETO, ADDRESSED TO THE PURCHASERS;

 

(v)           the Registration Rights Agreement duly executed by the Company;

 

(vi)          this Agreement duly executed by the Company; and

 

(vii)         the written voting agreements of Entegris, Inc., FSI
International, Inc., Edward D. Segal, Broadview Associates and Royce Associates
to vote all Common Stock owned by each of them as of the record date for the
annual meeting of shareholders of the Company in favor of the proposal described
in the Proxy with respect to the Shareholder Approval.

 


(B)           AT OR PRIOR TO THE CLOSING, EACH PURCHASER SHALL DELIVER OR CAUSE
TO BE DELIVERED TO THE COMPANY THE FOLLOWING:


 

(I)            THIS AGREEMENT DULY EXECUTED BY SUCH PURCHASER;

 

(II)           SUCH PURCHASER’S SUBSCRIPTION AMOUNT; AND

 

(III)          THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY SUCH
PURCHASER.

 


(C)           ALL REPRESENTATIONS AND WARRANTIES OF THE OTHER PARTY CONTAINED
HEREIN SHALL REMAIN TRUE AND CORRECT AS OF THE CLOSING DATE AND ALL COVENANTS OF
THE OTHER PARTY SHALL HAVE BEEN PERFORMED;


 


(D)           THERE SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT (AS DEFINED IN
SECTION 3.1(B) HEREOF) WITH RESPECT TO THE COMPANY SINCE THE DATE HEREOF;


 

(e)           From the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or

 

6

--------------------------------------------------------------------------------


 

minimum prices shall not have been established on securities whose trades are
reported by such service, or on the Principal Market, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity of such magnitude in
its effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Purchasers, makes it impracticable
or inadvisable to subscribe for the Debentures at the Closing.

 

(f)            The Company shall have obtained unconditional approval of the
transactions contemplated by the Transaction Documents from the Principal Market
or Shareholder Approval.

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES

 


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  EXCEPT: AS SET
FORTH UNDER THE CORRESPONDING SECTION OF THE DISCLOSURE SCHEDULES DELIVERED TO
THE PURCHASERS CONCURRENTLY HEREWITH (THE “DISCLOSURE SCHEDULES”) WHICH
DISCLOSURE SCHEDULES SHALL BE DEEMED A PART HEREOF, THE COMPANY HEREBY MAKES THE
REPRESENTATIONS AND WARRANTIES SET FORTH BELOW TO EACH PURCHASER.


 


(A)           SUBSIDIARIES.  EXCEPT AS SET FORTH IN THE SEC REPORTS, THE COMPANY
HAS NO DIRECT OR INDIRECT SUBSIDIARIES.  EXCEPT FOR EMPLOYEE/DIRECTOR STOCK
OPTIONS, THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OR
OTHER EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR OF ANY LIEN, CHARGE,
SECURITY INTEREST, ENCUMBRANCE, RIGHT OF FIRST REFUSAL OR OTHER RESTRICTION
(COLLECTIVELY, “LIENS”), AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL
STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE
AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.


 


(B)           ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND THE
SUBSIDIARIES IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS
AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION
OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION OR ASSOCIATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER
DOCUMENTS.  EACH OF THE COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED TO DO
BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN
EACH JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY
OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE
SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE, WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE: (I) MATERIALLY ADVERSELY AFFECT THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) HAVE OR RESULT IN OR BE
REASONABLY LIKELY TO HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT ON THE RESULTS
OF OPERATIONS, ASSETS, PROSPECTS, BUSINESS OR CONDITION (FINANCIAL OR OTHERWISE)
OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OR (III) MATERIALLY
ADVERSELY IMPAIR THE COMPANY’S ABILITY

 

7

--------------------------------------------------------------------------------


 


TO PERFORM FULLY ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY OF THE TRANSACTION
DOCUMENTS (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”).


 


(C)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER OR THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF THE COMPANY AND NO FURTHER CONSENT OR ACTION IS
REQUIRED BY THE COMPANY OTHER THAN REQUIRED APPROVALS.  EACH OF THE TRANSACTION
DOCUMENTS HAS BEEN (OR UPON DELIVERY WILL BE) DULY EXECUTED BY THE COMPANY AND,
WHEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID
AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS AND REMEDIES GENERALLY AND GENERAL PRINCIPLES OF EQUITY. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF ANY OF THE PROVISIONS
OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF INCORPORATION, BY-LAWS OR OTHER
ORGANIZATIONAL OR CHARTER DOCUMENTS.


 


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT: (I) CONFLICT WITH OR
VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR
ARTICLES OF INCORPORATION OR ASSOCIATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS, OR (II) SUBJECT TO OBTAINING THE REQUIRED APPROVALS, CONFLICT
WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR
BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME
OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT
(EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) TO WHICH THE COMPANY OR
ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR
ANY SUBSIDIARY IS BOUND OR AFFECTED, OR (III) RESULT, IN A VIOLATION OF ANY LAW,
RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF
ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS
SUBJECT (INCLUDING DUTCH, U.S. FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS
AND ANY OTHER DUTCH LAWS AND REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF
THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF
CLAUSES (II) AND (III), SUCH AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT.


 

(e)           Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
Dutch, U.S. federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than (i) the filings required under Section
4.8, (ii) the filing with the Commission of the Underlying Shares Registration
Statement, (iii) the notice and/or application(s) to each applicable Principal
Market for the issuance and sale of the Debentures and Warrants and the listing
of the Underlying Shares for trading thereon in the time and

 

8

--------------------------------------------------------------------------------


 

manner required thereby, (iv) the filing of Form D with the Commission and
applicable Blue Sky filings, (v) notice filings with the Dutch Authority for the
Financial Markets (“Authoriteit Financiële Markten”) pursuant to Section 46b of
the Act on the Supervision of the Securities Trade 1995 (“Wet toezicht
effectenverkeer 1995”) (collectively, the “Required Approvals”), (vi) the
depositing of the resolution of the Supervisory Board in connection with,
amongst others, the issuance of the Debentures and the Warrants with the
Commercial Registry of the competent Chamber of Commerce and Industries within 8
days after the date of such resolution, (vii) the updating of the amount of the
issued capital (“geplaatst kapitaal”) and of the paid-up capital (“gestort
kapitaal”) of the Company with the Commercial Registry of the competent Chamber
of Commerce and Industries upon the issuance of any Underlying Shares, and
(viii) the consent of shareholders as discussed in the Proxy and as set forth in
Section 4.5 hereof.

 


(F)            ISSUANCE OF THE SECURITIES.  THE SECURITIES ARE DULY AUTHORIZED
AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE APPLICABLE TRANSACTION
DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, FREE
AND CLEAR OF ALL LIENS (OTHER THAN ANY LIENS IMPOSED BY ACTION OF THE
PURCHASERS).  THE COMPANY HAS RESERVED FROM ITS AUTHORIZED SHARE CAPITAL
(“MAATSCHAPPELIJK KAPITAAL”) A NUMBER OF SHARES OF COMMON STOCK FOR ISSUANCE OF
THE UNDERLYING SHARES AT LEAST EQUAL TO THE REQUIRED MINIMUM ON THE DATE
HEREOF.  THE COMPANY HAS NOT, AND TO THE KNOWLEDGE OF THE COMPANY, NO AFFILIATE
OF THE COMPANY HAS SOLD, OFFERED FOR SALE OR SOLICITED OFFERS TO BUY OR
OTHERWISE NEGOTIATED IN RESPECT OF ANY SECURITY (AS DEFINED IN SECTION 2 OF THE
SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE
SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES
ACT OF THE SALE OF THE SECURITIES TO THE PURCHASERS, OR THAT WOULD BE INTEGRATED
WITH THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE RULES AND
REGULATIONS OF ANY PRINCIPAL MARKET.


 


(G)           CAPITALIZATION.  THE NUMBER OF SHARES AND TYPE OF ALL AUTHORIZED,
ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY IS SET FORTH IN THE
DISCLOSURE SCHEDULES ATTACHED HERETO.  EXCEPT FOR RIGHTS THAT HAVE BEEN WAIVED,
NO SECURITIES OF THE COMPANY ARE ENTITLED TO PREEMPTIVE OR SIMILAR RIGHTS, AND
NO PERSON HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF
PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EXCEPT AS A RESULT OF THE PURCHASE
AND SALE OF THE SECURITIES AND EXCEPT SECURITIES ISSUED OR ISSUABLE PURSUANT TO
ANY STOCK OPTION PLAN, SHARE PURCHASE PLAN, OR OTHER SIMILAR EQUITY INCENTIVE
PLAN DULY ADOPTED BY A MAJORITY OF THE NON-EMPLOYEE MEMBERS OF THE SUPERVISORY
BOARD OF THE COMPANY OR A MAJORITY OF THE MEMBERS OF A COMMITTEE OF NON-EMPLOYEE
DIRECTORS ESTABLISHED FOR SUCH PURPOSE, THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER
WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR
EXCHANGEABLE INTO SHARES OF COMMON STOCK.  THE ISSUANCE AND SALE OF THE
SECURITIES WILL NOT OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR
OTHER SECURITIES TO ANY PERSON (OTHER THAN THE PURCHASERS) AND WILL NOT RESULT
IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE,
CONVERSION, EXCHANGE OR RESET PRICE

 

9

--------------------------------------------------------------------------------


 


UNDER SUCH SECURITIES. ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE
COMPANY ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN
COMPLIANCE WITH ALL FEDERAL AND STATE SECURITIES LAWS, AND NONE OF SUCH
OUTSTANDING SHARES WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR
RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES.  NO FURTHER APPROVAL OR
AUTHORIZATION OF THE BOARD OF DIRECTORS OF THE COMPANY IS REQUIRED FOR THE
ISSUANCE AND SALE OF THE SECURITIES.  EXCEPT AS DISCLOSED IN THE SEC REPORTS,
THERE ARE NO STOCKHOLDERS AGREEMENTS, VOTING AGREEMENTS OR OTHER SIMILAR
AGREEMENTS WITH RESPECT TO THE COMPANY’S CAPITAL STOCK TO WHICH THE COMPANY IS A
PARTY OR, TO THE KNOWLEDGE OF THE COMPANY, BETWEEN OR AMONG ANY OF THE COMPANY’S
STOCKHOLDERS.


 


(H)           SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL
REPORTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT, INCLUDING PURSUANT TO
SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS PRECEDING THE DATE HEREOF (OR
SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY LAW TO FILE SUCH MATERIAL)
(THE FOREGOING REPORTS SINCE MAY 31, 2002 ARE COLLECTIVELY REFERRED TO HEREIN AS
THE “SEC REPORTS” AND, TOGETHER WITH THE SCHEDULES TO THIS AGREEMENT, THE
“DISCLOSURE MATERIALS”) ON A TIMELY BASIS OR HAS RECEIVED A VALID EXTENSION OF
SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE EXPIRATION
OF ANY SUCH EXTENSION.  THE COMPANY HAS IDENTIFIED AND MADE AVAILABLE TO THE
PURCHASERS A COPY OF ALL SEC REPORTS FILED WITHIN THE 10 DAYS PRECEDING THE DATE
HEREOF.  AS OF THEIR RESPECTIVE DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND
THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AND NONE OF
THE SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE COMMISSION WITH
RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH FINANCIAL STATEMENTS
HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
(“GAAP”) APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED, EXCEPT AS
MAY BE OTHERWISE SPECIFIED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO,
AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND
THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN
THE CASE OF UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT
ADJUSTMENTS.


 


(I)            MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN
THE SEC REPORTS: (I) THERE HAS BEEN NO EVENT, OCCURRENCE OR DEVELOPMENT THAT HAS
HAD OR THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
(II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE)
OTHER THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES INCURRED IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES NOT
REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP
OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE COMMISSION, (III) THE
COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING OR THE IDENTITY OF ITS
AUDITORS, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION
OF CASH OR OTHER PROPERTY TO ITS SHAREHOLDERS

 

10

--------------------------------------------------------------------------------


 


OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES
OF ITS CAPITAL STOCK, AND (V) THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES
TO ANY OFFICER, MANAGING DIRECTOR, SUPERVISORY DIRECTOR OR AFFILIATE, EXCEPT
PURSUANT TO EXISTING COMPANY STOCK OPTION OR SIMILAR PLANS.


 


(J)            LITIGATION.  THERE IS NO ACTION, SUIT, INQUIRY, NOTICE OF
VIOLATION, PROCEEDING OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY, ANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT, ARBITRATOR, GOVERNMENTAL OR
ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY (DUTCH, U.S. FEDERAL, STATE,
COUNTY, LOCAL OR OTHER FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH: (I) ADVERSELY
AFFECTS OR CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE
TRANSACTION DOCUMENTS OR THE SECURITIES OR (II) WOULD, IF THERE WERE AN
UNFAVORABLE DECISION, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. NEITHER THE COMPANY NOR ANY
SUBSIDIARY, NOR ANY SUPERVISORY DIRECTOR, MANAGING DIRECTOR OR OFFICER THEREOF,
IS OR HAS BEEN THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR
LIABILITY UNDER DUTCH, U.S. FEDERAL OR STATE SECURITIES LAWS. THE  COMPANY DOES
NOT HAVE PENDING BEFORE THE COMMISSION ANY REQUEST FOR CONFIDENTIAL TREATMENT OF
INFORMATION.  THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS
NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE COMMISSION INVOLVING THE
COMPANY OR ANY CURRENT OR FORMER SUPERVISORY DIRECTOR, MANAGING DIRECTOR OR
OFFICER OF THE COMPANY.  THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER
ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE
COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


 


(K)           COMPLIANCE.  EXCEPT AS SET FORTH IN THE SEC REPORTS, NEITHER THE
COMPANY NOR ANY SUBSIDIARY: (I) IS IN DEFAULT UNDER OR IN VIOLATION OF (AND NO
EVENT HAS OCCURRED THAT HAS NOT BEEN WAIVED THAT, WITH NOTICE OR LAPSE OF TIME
OR BOTH, WOULD RESULT IN A DEFAULT BY THE COMPANY OR ANY SUBSIDIARY UNDER), NOR
HAS THE COMPANY OR ANY SUBSIDIARY RECEIVED NOTICE OF A CLAIM THAT IT IS IN
DEFAULT UNDER OR THAT IT IS IN VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT
AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR
VIOLATION HAS BEEN WAIVED), (II) IS IN VIOLATION OF ANY ORDER OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL BODY, OR (III) IS OR HAS BEEN IN VIOLATION OF ANY
STATUTE, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY, EXCEPT IN EACH CASE
AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE
OR RESULT IN A MATERIAL ADVERSE EFFECT.


 


(L)            LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE EXISTS OR, TO THE
KNOWLEDGE OF THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF
THE COMPANY.


 


(M)          REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE DUTCH, U.S.
FEDERAL, STATE, LOCAL OR OTHER FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH PERMITS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
(“MATERIAL PERMITS”), AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED
ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY
MATERIAL PERMIT.

 

11

--------------------------------------------------------------------------------


 


(N)           TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS
MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES AND GOOD AND
MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE
BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL
LIENS, EXCEPT FOR LIENS PURSUANT TO THE CREDIT FACILITIES DISCLOSED IN THE SEC
REPORTS AND OTHER LIENS AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY
AND DO NOT MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF
SUCH PROPERTY BY THE COMPANY AND THE SUBSIDIARIES.  ANY REAL PROPERTY AND
FACILITIES HELD UNDER LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE HELD UNDER
VALID, SUBSISTING AND ENFORCEABLE LEASES OF WHICH THE COMPANY AND THE
SUBSIDIARIES ARE IN COMPLIANCE.


 


(O)           PATENTS AND TRADEMARKS.  TO THE KNOWLEDGE OF THE COMPANY, THE
COMPANY AND THE SUBSIDIARIES HAVE, OR HAVE RIGHTS TO USE, ALL PATENTS, PATENT
APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, LICENSES AND OTHER SIMILAR RIGHTS NECESSARY OR MATERIAL FOR USE IN
CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND
WHICH THE FAILURE TO SO HAVE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”).  TO THE
KNOWLEDGE OF THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE
AND THERE IS NO EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE
INTELLECTUAL PROPERTY RIGHTS.


 


(P)           INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE
COMPANY AND THE SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS ANY REASON TO BELIEVE IT WILL NOT BE ABLE TO RENEW ITS EXISTING
INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR
COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS
WITHOUT A SIGNIFICANT INCREASE IN COST.


 


(Q)           TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS DISCLOSED
IN THE SEC REPORTS OR AS IS SO MINOR AS TO NOT REQUIRE DISCLOSURE UNDER THE
EXCHANGE ACT AND APPLICABLE REGULATIONS, NONE OF THE MANAGING DIRECTORS,
SUPERVISORY DIRECTORS OR OFFICERS OF THE COMPANY AND, TO THE KNOWLEDGE OF THE
COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY
TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS
EMPLOYEES, OFFICERS, MANAGING DIRECTORS OR SUPERVISORY DIRECTORS), INCLUDING ANY
CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF
SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM,
OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH
EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN WHICH ANY OFFICER,
MANAGING DIRECTOR, SUPERVISORY DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL
INTEREST OR IS AN OFFICER, MANAGING DIRECTOR, SUPERVISORY DIRECTOR, TRUSTEE OR
PARTNER.


 


(R)            INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND THE SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF

 

12

--------------------------------------------------------------------------------


 


FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN ASSET
ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED
ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES. THE
COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN
EXCHANGE ACT RULES 13A-14 AND 15D-14) FOR THE COMPANY AND DESIGNED SUCH
DISCLOSURES CONTROLS AND PROCEDURES TO ENSURE THAT MATERIAL INFORMATION RELATING
TO THE COMPANY, INCLUDING ITS SUBSIDIARIES, IS MADE KNOWN TO THE CERTIFYING
OFFICERS BY OTHERS WITHIN THOSE ENTITIES, PARTICULARLY DURING THE PERIOD IN
WHICH THE COMPANY’S FORM 10-K OR 10-Q, AS THE CASE MAY BE, IS BEING PREPARED. 
THE COMPANY’S CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF THE
COMPANY’S DISCLOSURE CONTROLS AND PROCEDURES AS OF A DATE WITHIN 90 DAYS PRIOR
TO THE FILING DATE OF THE FORM 10-Q FOR THE QUARTER ENDED FEBRUARY 29, 2004
(SUCH DATE, THE “EVALUATION DATE”).  THE COMPANY PRESENTED IN THE FORM 10-Q FOR
THE QUARTER ENDED FEBRUARY 29, 2004 THE CONCLUSIONS OF THE CERTIFYING OFFICERS
ABOUT THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR
EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE, THERE HAVE
BEEN NO SIGNIFICANT CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS SUCH TERM IS
DEFINED IN ITEM 307(B) OF REGULATION S-K UNDER THE EXCHANGE ACT) OR, THE
COMPANY’S KNOWLEDGE, IN OTHER FACTORS THAT WOULD REASONABLY BE EXPECTED TO
SIGNIFICANTLY AFFECT THE COMPANY’S INTERNAL CONTROLS.


 


(S)           SOLVENCY/INDEBTEDNESS.  EXCEPT AS DISCLOSED IN THE SEC REPORTS,
BASED ON THE FINANCIAL CONDITION OF THE COMPANY AS OF THE CLOSING DATE: (I) THE
FAIR MARKET VALUE OF THE COMPANY’S ASSETS EXCEEDS THE AMOUNT THAT WILL BE
REQUIRED TO BE PAID ON OR IN RESPECT OF THE COMPANY’S EXISTING DEBTS AND OTHER
LIABILITIES (INCLUDING KNOWN CONTINGENT LIABILITIES) AS THEY MATURE; (II) THE
COMPANY’S ASSETS DO NOT CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY ON ITS
BUSINESS FOR THE CURRENT FISCAL YEAR AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED INCLUDING ITS CAPITAL NEEDS TAKING INTO ACCOUNT THE PARTICULAR CAPITAL
REQUIREMENTS OF THE BUSINESS CONDUCTED BY THE COMPANY, AND PROJECTED CAPITAL
REQUIREMENTS AND CAPITAL AVAILABILITY THEREOF; AND (III) THE CURRENT CASH FLOW
OF THE COMPANY, TOGETHER WITH THE PROCEEDS THE COMPANY WOULD RECEIVE, WERE IT TO
LIQUIDATE ALL OF ITS ASSETS, AFTER TAKING INTO ACCOUNT ALL ANTICIPATED USES OF
THE CASH, WOULD BE SUFFICIENT TO PAY ALL AMOUNTS ON OR IN RESPECT OF ITS DEBT
WHEN SUCH AMOUNTS ARE REQUIRED TO BE PAID.  THE COMPANY DOES NOT INTEND TO INCUR
DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT
THE TIMING AND AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT OF ITS DEBT). THE
COMPANY HAS NO KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES WHICH LEAD IT TO BELIEVE
THAT IT WILL FILE FOR REORGANIZATION OR LIQUIDATION UNDER THE BANKRUPTCY OR
REORGANIZATION LAWS OF ANY JURISDICTION WITHIN ONE YEAR FROM THE CLOSING DATE. 
THE SEC REPORTS SET FORTH AS OF THE DATES THEREOF ALL MATERIAL OUTSTANDING
SECURED AND UNSECURED INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY, OR FOR
WHICH THE COMPANY OR ANY SUBSIDIARY HAS COMMITMENTS. FOR THE PURPOSES OF THIS
AGREEMENT, “INDEBTEDNESS” SHALL MEAN (A) ANY LIABILITIES FOR BORROWED MONEY OR
AMOUNTS OWED IN EXCESS OF $50,000 (OTHER THAN TRADE ACCOUNTS PAYABLE INCURRED IN
THE ORDINARY COURSE OF BUSINESS), (B) ALL GUARANTIES, ENDORSEMENTS AND OTHER
CONTINGENT OBLIGATIONS RELATED TO INDEBTEDNESS OF OTHERS, WHETHER OR NOT THE
SAME ARE OR SHOULD BE REFLECTED IN THE COMPANY’S BALANCE SHEET OR THE NOTES
THERETO, IN EXCESS OF $50,000, EXCEPT GUARANTIES BY ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE ORDINARY COURSE OF BUSINESS, AND
(C) THE

 

13

--------------------------------------------------------------------------------


 


PRESENT VALUE OF ANY LEASE PAYMENTS IN EXCESS OF $50,000 DUE UNDER LEASES
REQUIRED TO BE CAPITALIZED IN ACCORDANCE WITH GAAP.  EXCEPT AS DISCLOSED IN THE
SEC REPORTS, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT WITH RESPECT
TO ANY INDEBTEDNESS.


 


(T)            CERTAIN FEES.  NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE
OR WILL BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR
CONSULTANT, FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THE COMPANY
HAS NOT TAKEN ANY ACTION THAT WOULD CAUSE ANY PURCHASER TO BE LIABLE FOR ANY
SUCH FEES OR COMMISSIONS.  THE COMPANY AGREES THAT THE PURCHASERS SHALL HAVE NO
OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS MADE BY OR ON
BEHALF OF ANY PERSON FOR FEES OF THE TYPE CONTEMPLATED BY THIS SECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(U)           PRIVATE PLACEMENT.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS
AND WARRANTIES OF THE PURCHASERS SET FORTH IN SECTIONS 3.2(B)-(E), THE OFFER,
ISSUANCE AND SALE OF THE SECURITIES TO THE PURCHASERS AS CONTEMPLATED HEREBY ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  THE ISSUANCE
AND SALE OF THE SECURITIES HEREUNDER DO NOT CONTRAVENE THE RULES AND REGULATIONS
OF THE PRINCIPAL MARKET, EXCEPT THAT SHAREHOLDER APPROVAL IS REQUIRED FOR THE
COMPANY TO ISSUE IN EXCESS OF 2,556,699 SHARES OF COMMON STOCK UNDER THE
TRANSACTION DOCUMENTS.


 


(V)           LISTING AND MAINTENANCE REQUIREMENTS.  THE COMPANY’S COMMON STOCK
IS REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT, AND THE COMPANY HAS
TAKEN NO ACTION DESIGNED TO, OR WHICH TO ITS KNOWLEDGE IS LIKELY TO HAVE THE
EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE
ACT NOR HAS THE COMPANY RECEIVED ANY NOTIFICATION THAT THE COMMISSION IS
CONTEMPLATING TERMINATING SUCH REGISTRATION. THE COMPANY HAS NOT, IN THE 12
MONTHS PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY PRINCIPAL MARKET ON
WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE
COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF
SUCH PRINCIPAL MARKET. THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL
NOT IN THE FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE WITH ALL SUCH
LISTING AND MAINTENANCE REQUIREMENTS.


 


(W)          REGISTRATION RIGHTS.  THE  COMPANY HAS NOT GRANTED OR AGREED TO
GRANT TO ANY PERSON ANY RIGHTS (INCLUDING “PIGGY-BACK” REGISTRATION RIGHTS) TO
HAVE ANY SECURITIES OF THE COMPANY REGISTERED WITH THE COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY THAT  ARE REQUIRED TO BE INCLUDED IN THE REGISTRATION
STATEMENT(S) REQUIRED TO BE FILED BY THE COMPANY PURSUANT TO THE TRANSACTION
DOCUMENTS


 


(X)            APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND ITS
SUPERVISORY BOARD HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S ARTICLES OF ASSOCIATION (OR SIMILAR
CHARTER DOCUMENTS) OR THE LAWS OF ITS JURISDICTION OF INCORPORATION THAT IS OR
COULD BECOME APPLICABLE TO THE PURCHASERS AS A RESULT OF THE PURCHASERS AND THE
COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER

 

14

--------------------------------------------------------------------------------


 


THE TRANSACTION DOCUMENTS, INCLUDING WITHOUT LIMITATION AS A RESULT OF THE
COMPANY’S ISSUANCE OF THE SECURITIES AND THE PURCHASERS’ OWNERSHIP OF THE
SECURITIES.


 


(Y)           SENIORITY.  EXCEPT FOR LIENS SECURING INDEBTEDNESS DISCLOSED IN
THE SEC REPORTS AND WITHOUT CONSIDERATION OF EQUITABLE SUBORDINATION PRINCIPLES,
AS OF THE CLOSING DATE, NO INDEBTEDNESS OF THE COMPANY IS SENIOR TO THE
DEBENTURES IN RIGHT OF PAYMENT, WHETHER WITH RESPECT TO INTEREST OR UPON
LIQUIDATION OR DISSOLUTION, OR OTHERWISE, OTHER THAN INDEBTEDNESS SECURED BY
PURCHASE MONEY SECURITY INTERESTS (WHICH IS SENIOR ONLY AS TO UNDERLYING ASSETS
COVERED THEREBY) AND CAPITAL LEASE OBLIGATIONS (WHICH IS SENIOR ONLY AS TO THE
PROPERTY COVERED THEREBY).


 


(Z)            DISCLOSURE.  THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY OTHER
PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS
OR COUNSEL WITH ANY INFORMATION THAT CONSTITUTES OR MIGHT CONSTITUTE MATERIAL,
NONPUBLIC INFORMATION, UNLESS PRIOR THERETO SUCH PURCHASER SHALL HAVE EXECUTED A
WRITTEN AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF SUCH INFORMATION. 
THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE PURCHASERS WILL RELY ON THE
FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE
COMPANY. ALL DISCLOSURE PROVIDED TO THE PURCHASERS REGARDING THE COMPANY, ITS
BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE SCHEDULES TO
THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE COMPANY WITH RESPECT TO THE
REPRESENTATIONS AND WARRANTIES MADE HEREIN ARE TRUE AND CORRECT WITH RESPECT TO
SUCH REPRESENTATIONS AND WARRANTIES AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING. THE COMPANY ACKNOWLEDGES AND AGREES THAT NO PURCHASER
MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN
SECTION 3.2 HEREOF.


 


(AA)         FORM S-3 ELIGIBILITY.  THE COMPANY IS ELIGIBLE TO REGISTER THE
RESALE OF THE UNDERLYING SHARES FOR RESALE BY THE PURCHASER ON FORM S-3
PROMULGATED UNDER THE SECURITIES ACT.


 


(BB)         TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MADE OR
FILED ALL DUTCH, U.S. FEDERAL, STATE AND FOREIGN INCOME AND ALL OTHER TAX
RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS
SUBJECT (UNLESS AND ONLY TO THE EXTENT THAT THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE
PAYMENT OF ALL UNPAID AND UNREPORTED TAXES) AND HAS PAID ALL TAXES AND OTHER
GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR
DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH AND HAS SET ASIDE ON ITS BOOKS PROVISIONS
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE
PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY.  THERE ARE NO
UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF
ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH
CLAIM.  THE COMPANY HAS NOT EXECUTED A WAIVER WITH RESPECT TO THE STATUTE OF
LIMITATIONS RELATING TO THE ASSESSMENT OR COLLECTION OF ANY FOREIGN, DUTCH, U.S.
FEDERAL, STATE OR LOCAL TAX.  NONE OF THE COMPANY’S TAX RETURNS IS PRESENTLY
BEING AUDITED BY ANY TAXING AUTHORITY.

 

15

--------------------------------------------------------------------------------


 


(CC)         ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF SECURITIES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT THE PURCHASERS ARE ACTING SOLELY IN THE
CAPACITY OF ARM’S LENGTH PURCHASERS WITH RESPECT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY FURTHER ACKNOWLEDGES THAT NO
PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN
ANY SIMILAR CAPACITY) WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND ANY STATEMENT MADE BY ANY PURCHASER OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY IS NOT ADVICE OR A RECOMMENDATION AND IS MERELY
INCIDENTAL TO THE PURCHASERS’ PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER
REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THIS
AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE COMPANY AND
ITS REPRESENTATIVES.


 


(DD)         NO GENERAL SOLICITATION OR ADVERTISING IN REGARD TO THIS
TRANSACTION.  NEITHER THE COMPANY NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY OF
ITS SUPERVISORY DIRECTORS, MANAGING DIRECTORS OR OFFICERS (I) HAS CONDUCTED OR
WILL CONDUCT ANY GENERAL SOLICITATION (AS THAT TERM IS USED IN RULE 502(C) OF
REGULATION D) OR GENERAL ADVERTISING WITH RESPECT TO THE SALE OF THE DEBENTURES
OR THE WARRANTS, OR (II) MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED
ANY OFFERS TO BUY ANY SECURITY UNDER ANY CIRCUMSTANCES THAT WOULD REQUIRE
REGISTRATION OF THE DEBENTURES, THE UNDERLYING SHARES OR THE WARRANTS UNDER THE
SECURITIES ACT OR MADE ANY “DIRECTED SELLING EFFORTS” AS DEFINED IN RULE 902 OF
REGULATION S.

 

(ee)         No Disagreements with Accountants and Lawyers.  The Company is
current with respect to any fees owed to its accountants and lawyers.

 


3.2           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH PURCHASER
HEREBY, FOR ITSELF AND FOR NO OTHER PURCHASER, REPRESENTS AND WARRANTS TO THE
COMPANY AS FOLLOWS:


 


(A)           ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS THEREUNDER. THE PURCHASE BY SUCH PURCHASER OF THE SECURITIES
HEREUNDER HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH
PURCHASER.  EACH OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT HAS
BEEN DULY EXECUTED BY SUCH PURCHASER, AND WHEN DELIVERED BY SUCH PURCHASER IN
ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY BINDING
OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND
REMEDIES GENERALLY AND GENERAL PRINCIPLES OF EQUITY.


 


(B)           INVESTMENT INTENT.  SUCH PURCHASER IS ACQUIRING THE SECURITIES AS
PRINCIPAL FOR ITS OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW
TO OR FOR DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY PART THEREOF, WITHOUT
PREJUDICE, HOWEVER, TO SUCH PURCHASER’S RIGHT, SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, AT ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF SUCH
SECURITIES PURSUANT TO AN EFFECTIVE

 

16

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR UNDER AN EXEMPTION FROM SUCH
REGISTRATION AND IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED A REPRESENTATION OR WARRANTY BY
SUCH PURCHASER TO HOLD SECURITIES FOR ANY PERIOD OF TIME.  SUCH PURCHASER IS
ACQUIRING THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.  SUCH
PURCHASER DOES NOT HAVE ANY AGREEMENT OR UNDERSTANDING, DIRECTLY OR INDIRECTLY,
WITH ANY PERSON TO DISTRIBUTE ANY OF THE SECURITIES.


 


(C)           PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED THE
SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS, AND ON EACH DATE ON WHICH IT
EXERCISES ANY WARRANTS OR CONVERTS ANY DEBENTURES IT WILL BE, AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT. SUCH PURCHASER HAS
NOT BEEN FORMED SOLELY FOR THE PURPOSE OF ACQUIRING THE SECURITIES.  SUCH
PURCHASER IS NOT A REGISTERED BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE
ACT.


 


(D)           EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE OR
TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO
EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT.  SUCH PURCHASER IS ABLE TO
BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT
TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


 


(E)           GENERAL SOLICITATION.  SUCH PURCHASER IS NOT PURCHASING THE
SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER
COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR
SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR
OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


 


ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 


4.1           TRANSFER RESTRICTIONS.


 


(A)           THE SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE WITH STATE
AND FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER (INCLUDING A
PLEDGE) OF SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT, TO THE COMPANY OR TO AN AFFILIATE OF A PURCHASER, THE COMPANY MAY
REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE COMPANY AN OPINION OF COUNSEL
SELECTED BY THE TRANSFEROR AND REASONABLY SATISFACTORY TO THE COMPANY, THE FORM
AND SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY,
TO THE EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH
TRANSFERRED SECURITIES UNDER THE SECURITIES ACT.  AS A CONDITION OF TRANSFER,
ANY SUCH TRANSFEREE SHALL AGREE IN WRITING TO BE BOUND BY THE TERMS OF THIS
AGREEMENT AND SHALL HAVE THE RIGHTS OF A PURCHASER UNDER THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT.


 


(B)           EACH PURCHASER AGREES TO THE IMPRINTING, SO LONG AS IS REQUIRED BY
THIS SECTION 4.1(B), OF THE FOLLOWING LEGEND ON ANY CERTIFICATE EVIDENCING
SECURITIES:

 

17

--------------------------------------------------------------------------------


 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
[EXERCISABLE] [CONVERTIBLE]] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, ALL AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement or grant a security interest in
some or all of the Securities and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties, subject to this Section 4.1.  Further, no notice
shall be required of such pledge.  At the appropriate Purchaser’s expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Securities may reasonably request in connection with a pledge
or transfer of the Securities, including the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Shareholders thereunder.

 


(C)           CERTIFICATES EVIDENCING UNDERLYING SHARES SHALL NOT BE ISSUED WITH
ANY LEGEND (INCLUDING THE LEGEND SET FORTH IN SECTION 4.1(B) HEREOF): (I) WHILE
A REGISTRATION STATEMENT (INCLUDING THE UNDERLYING SHARES REGISTRATION
STATEMENT) COVERING THE RESALE OF SUCH SECURITY IS EFFECTIVE UNDER THE
SECURITIES ACT, OR (II) FOLLOWING ANY SALE OF SUCH UNDERLYING SHARES PURSUANT TO
RULE 144, OR (III) IF SUCH UNDERLYING SHARES ARE ELIGIBLE FOR SALE UNDER RULE
144(K), OR (IV) IF SUCH LEGEND IS NOT REQUIRED UNDER APPLICABLE REQUIREMENTS OF
THE SECURITIES ACT (INCLUDING JUDICIAL INTERPRETATIONS AND PRONOUNCEMENTS ISSUED
BY THE STAFF OF THE COMMISSION); PROVIDED, HOWEVER, IN CONNECTION WITH THE
ISSUANCE OF THE UNDERLYING SHARES, EACH PURCHASER, SEVERALLY AND NOT JOINTLY
WITH THE OTHER PURCHASERS, HEREBY AGREES TO ADHERE TO AND ABIDE BY ALL
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND COMMISSION
REGULATIONS.  IF ALL OR ANY PORTION OF A DEBENTURE OR WARRANT IS CONVERTED OR
EXERCISED (AS APPLICABLE) AT A TIME WHEN THERE IS AN EFFECTIVE REGISTRATION
STATEMENT TO COVER THE RESALE OF THE UNDERLYING SHARES, OR IF SUCH UNDERLYING
SHARES MAY BE SOLD UNDER RULE 144(K) OR IF SUCH LEGEND IS NOT OTHERWISE REQUIRED
UNDER APPLICABLE REQUIREMENTS OF THE SECURITIES ACT (INCLUDING JUDICIAL
INTERPRETATIONS THEREOF) THEN SUCH UNDERLYING SHARES SHALL BE ISSUED FREE OF ALL
LEGENDS.  THE COMPANY AGREES THAT FOLLOWING THE EFFECTIVE DATE OR AT SUCH TIME
AS SUCH LEGEND IS

 

18

--------------------------------------------------------------------------------


 


NO LONGER REQUIRED UNDER THIS SECTION 4.1(C), IT WILL, NO LATER THAN THREE
TRADING DAYS FOLLOWING THE DELIVERY BY A PURCHASER TO THE COMPANY OR THE
COMPANY’S TRANSFER AGENT OF A CERTIFICATE REPRESENTING UNDERLYING SHARES ISSUED
WITH A RESTRICTIVE LEGEND (SUCH THIRD TRADING DAY, THE “LEGEND REMOVAL DATE”),
DELIVER OR CAUSE TO BE DELIVERED TO SUCH PURCHASER A CERTIFICATE REPRESENTING
SUCH SHARES THAT IS FREE FROM ALL RESTRICTIVE AND OTHER LEGENDS.  THE COMPANY
MAY NOT MAKE ANY NOTATION ON ITS RECORDS OR GIVE INSTRUCTIONS TO ANY TRANSFER
AGENT OF THE COMPANY THAT ENLARGE THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS
SECTION.


 


(D)           IN ADDITION TO SUCH PURCHASER’S OTHER AVAILABLE REMEDIES, THE
COMPANY SHALL PAY TO A PURCHASER, IN CASH, AS LIQUIDATED DAMAGES AND NOT AS A
PENALTY, FOR EACH $1,000 OF UNDERLYING SHARES (BASED ON THE VWAP OF THE COMMON
STOCK ON THE DATE SUCH SECURITIES ARE SUBMITTED TO THE COMPANY’S TRANSFER AGENT)
DELIVERED FOR REMOVAL OF THE RESTRICTIVE LEGEND AND SUBJECT TO THIS SECTION
4.1(C), $10 PER TRADING DAY (INCREASING TO $20 PER TRADING DAY 3 TRADING DAYS
AFTER SUCH DAMAGES HAVE BEGUN TO ACCRUE) FOR EACH TRADING DAY AFTER THE LEGEND
REMOVAL DATE UNTIL SUCH CERTIFICATE IS DELIVERED WITHOUT A LEGEND, UNLESS
REQUIRED BY APPLICABLE LAW.


 


4.2           ACKNOWLEDGMENT OF DILUTION.  THE COMPANY ACKNOWLEDGES THAT THE
ISSUANCE OF THE SECURITIES MAY RESULT IN DILUTION OF THE OUTSTANDING SHARES OF
COMMON STOCK, WHICH DILUTION MAY BE SUBSTANTIAL UNDER CERTAIN MARKET
CONDITIONS.  THE COMPANY FURTHER ACKNOWLEDGES THAT ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS, INCLUDING WITHOUT LIMITATION ITS OBLIGATION TO ISSUE THE
UNDERLYING SHARES PURSUANT TO THE TRANSACTION DOCUMENTS, ARE UNCONDITIONAL AND
ABSOLUTE AND NOT SUBJECT TO ANY RIGHT OF SET OFF, COUNTERCLAIM, DELAY OR
REDUCTION, REGARDLESS OF THE EFFECT OF ANY SUCH DILUTION OR ANY CLAIM THE
COMPANY MAY HAVE AGAINST ANY PURCHASER AND REGARDLESS OF THE DILUTIVE EFFECT
THAT SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP OF THE OTHER SHAREHOLDERS OF THE
COMPANY; PROVIDED, HOWEVER, THE COMPANY’S FULFILLMENT OF ITS OBLIGATIONS UNDER
THE TRANSACTION DOCUMENTS, INCLUDING ITS ISSUANCE OF THE UNDERLYING SHARES
PURSUANT TO THE TRANSACTION DOCUMENTS, SHALL NOT OPERATE AS A WAIVER BY THE
COMPANY OF ANY CLAIM IT MAY HAVE AGAINST THE PURCHASER.


 


4.3           FURNISHING OF INFORMATION.  AS LONG AS ANY PURCHASER OWNS
SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN
RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS
REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE
EXCHANGE ACT.  UPON THE REQUEST OF ANY PURCHASER, THE COMPANY SHALL DELIVER TO
SUCH PURCHASER A WRITTEN CERTIFICATION OF A DULY AUTHORIZED OFFICER AS TO
WHETHER IT HAS COMPLIED WITH THE PRECEDING SENTENCE. AS LONG AS ANY PURCHASER
OWNS SECURITIES, IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SUCH
LAWS, IT WILL PREPARE AND FURNISH TO THE PURCHASERS AND MAKE PUBLICLY AVAILABLE
IN ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS REQUIRED FOR THE
PURCHASERS TO SELL THE SECURITIES UNDER RULE 144. THE COMPANY FURTHER COVENANTS
THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY REASONABLY
REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH PERSON TO
SELL SUCH SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144.


 


4.4           INTEGRATION.  THE COMPANY SHALL NOT, AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL, SELL, OFFER
FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY
SECURITY (AS DEFINED IN SECTION 2 OF THE SECURITIES ACT)

 

19

--------------------------------------------------------------------------------


 


THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES IN A MANNER
THAT WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE
SECURITIES TO THE PURCHASERS, OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE
OF THE SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY PRINCIPAL
MARKET.


 


4.5           RESERVATION AND LISTING OF SECURITIES.


 


(A)           THE COMPANY SHALL RESERVE FROM ITS AUTHORIZED SHARE CAPITAL
(“MAATSCHAPPELIJK KAPITAAL”) SHARES OF COMMON STOCK FOR ISSUANCE PURSUANT TO THE
TRANSACTION DOCUMENTS IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS
OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS.


 


(B)           IF, ON ANY DATE, THE NUMBER OF SHARES OF COMMON STOCK WHICH CAN BE
ISSUED WITHOUT INCREASING THE AUTHORIZED SHARE CAPITAL (“MAATSCHAPPELIJK
KAPITAAL”) OF THE COMPANY IS LESS THAN 150% OF THE ACTUAL MINIMUM ON SUCH DATE,
THEN THE SUPERVISORY BOARD OF THE COMPANY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO AMEND THE COMPANY’S ARTICLES OF ASSOCIATION TO INCREASE THE
AUTHORIZED SHARE CAPITAL (“MAATSCHAPPELIJK KAPITAAL”) SUCH THAT THE NUMBER OF
SHARES OF COMMON STOCK WHICH CAN BE ISSUED EQUALS AT LEAST THE REQUIRED MINIMUM
AT SUCH TIME (MINUS THE NUMBER OF SHARES OF COMMON STOCK PREVIOUSLY ISSUED
PURSUANT TO THE TRANSACTION DOCUMENTS), AS SOON AS POSSIBLE AND IN ANY EVENT NOT
LATER THAN THE 90TH DAY AFTER SUCH DATE; PROVIDED THAT THE COMPANY WILL NOT BE
REQUIRED AT ANY TIME TO AUTHORIZE A NUMBER OF SHARES OF COMMON STOCK GREATER
THAN THE MAXIMUM REMAINING NUMBER OF SHARES OF COMMON STOCK THAT COULD POSSIBLY
BE ISSUED AFTER SUCH TIME PURSUANT TO THE TRANSACTION DOCUMENTS.


 


(C)           THE COMPANY SHALL: (I) PRIOR TO CLOSING, PREPARE AND FILE WITH
SUCH PRINCIPAL MARKET AN ADDITIONAL SHARES LISTING APPLICATION COVERING A NUMBER
OF SHARES OF COMMON STOCK AT LEAST EQUAL TO THE REQUIRED MINIMUM ON THE DATE OF
SUCH APPLICATION, (II) TAKE ALL STEPS NECESSARY TO CAUSE SUCH SHARES OF COMMON
STOCK TO BE APPROVED FOR LISTING ON THE PRINCIPAL MARKET AS SOON AS POSSIBLE
THEREAFTER, (III) PROVIDE TO THE PURCHASERS EVIDENCE OF SUCH LISTING, AND (IV)
MAINTAIN THE LISTING OF SUCH COMMON STOCK ON SUCH PRINCIPAL MARKET OR ANOTHER
PRINCIPAL MARKET AT LEAST EQUAL TO THE REQUIRED MINIMUM.  IN ADDITION, THE
COMPANY SHALL HOLD A MEETING OF SHAREHOLDERS (WHICH MAY ALSO BE THE ANNUAL
MEETING OF SHAREHOLDERS) AT THE EARLIEST PRACTICAL DATE, BUT IN NO EVENT LATER
THAN DECEMBER 31, 2004, FOR THE PURPOSE OF OBTAINING SHAREHOLDER APPROVAL, WITH
THE RECOMMENDATION OF THE COMPANY’S SUPERVISORY BOARD THAT SUCH PROPOSAL BE
APPROVED, AND THE COMPANY SHALL SOLICIT PROXIES FROM ITS SHAREHOLDERS IN
CONNECTION THEREWITH IN THE SAME MANNER AS ALL OTHER MANAGEMENT PROPOSALS IN
SUCH PROXY STATEMENT AND ALL MANAGEMENT-APPOINTED PROXYHOLDERS SHALL VOTE THEIR
PROXIES IN FAVOR OF SUCH PROPOSAL.  THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN UNCONDITIONAL APPROVAL OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS FROM THE PRINCIPAL MARKET AS SOON AS
REASONABLY PRACTICABLE.


 

4.6           Conversion and Exercise Procedures.  The form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Debentures set forth the totality of the procedures required of the
Purchasers in order to exercise the Warrants or convert the Debentures.  No
additional legal opinion or other information or instructions shall be

 

20

--------------------------------------------------------------------------------


 

required of the Purchasers to exercise their Warrants or convert their
Debentures. The Company shall honor exercises of the Warrants and conversions of
the Debentures and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.

 

4.7           Future Financings.  From the date hereof until 90 days after the
Effective Date, other than as contemplated by this Agreement, neither the
Company nor any Subsidiary shall issue or sell any Capital Shares or Capital
Shares Equivalents.  Notwithstanding anything to the contrary herein, this
Section 4.7 shall not apply to the following (each of which, an “Exempt
Transaction”): (a) the granting of options or the issuance of shares of Common
Stock to employees, officers and directors of the Company pursuant to any stock
option plan, share purchase plan or similar plan duly adopted by a majority of
the non-employee members of the Supervisory Board of the Company or a majority
of the members of a committee of non-employee directors established for such
purpose, (b) the issuance of up to 150,000 shares of Common Stock or Capital
Shares Equivalents, in the aggregate, to consultants or advisors to the Company
for services rendered to the Company by such consultants or advisors subsequent
to the date hereof, (c) the issuance or deemed issuance of any security by the
Company pursuant to the Transaction Documents, or (d) the exercise of or
conversion of any convertible securities, options or warrants issued and
outstanding on the Closing Date, provided that such securities have not been
amended since the date hereof to increase the type or number of securities
issuable with respect thereto or decrease the exercise or conversion price of
such securities, or (e) acquisitions, business partnerships, joint ventures,
real property leasing arrangements or other strategic investments, the primary
purpose of which is not to raise capital, or commercial credit arrangements or
debt financings from a bank or similar financial institution, (f) firm
commitment underwritten public offerings, commercial credit arrangements, debt
financing from a commercial bank or similar financial institutions or (g)
leasing arrangements from a bank or similar financial institution approved by
the Company’s Supervisory Board.

 


4.8           SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL, BY 8:30
A.M. EASTERN TIME ON THE TRADING DAY FOLLOWING THE DATE HEREOF, ISSUE A PRESS
RELEASE OR FILE A CURRENT REPORT ON FORM 8-K REASONABLY ACCEPTABLE TO EACH
PURCHASER DISCLOSING ALL MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED
HEREBY.  THE COMPANY AND THE PURCHASERS SHALL CONSULT WITH EACH OTHER IN ISSUING
ANY PRESS RELEASES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY. 
NOTWITHSTANDING THE FOREGOING, OTHER THAN IN ANY REGISTRATION STATEMENT FILED
PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT AND FILINGS RELATED THERETO, THE
COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR INCLUDE THE
NAME OF ANY PURCHASER IN ANY FILING WITH THE COMMISSION OR ANY REGULATORY AGENCY
OR PRINCIPAL MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PURCHASER, EXCEPT
TO THE EXTENT SUCH DISCLOSURE IS REQUIRED BY LAW OR PRINCIPAL MARKET
REGULATIONS, IN WHICH CASE THE COMPANY SHALL PROVIDE EACH PURCHASER WITH PRIOR
NOTICE OF SUCH DISCLOSURE.


 


4.9           NON-PUBLIC INFORMATION.  THE COMPANY COVENANTS AND AGREES THAT
OTHER THAN AS IT RELATES TO THE TRANSACTION DOCUMENTS NEITHER IT NOR ANY OTHER
PERSON ACTING ON ITS BEHALF WILL PROVIDE ANY PURCHASER OR ITS AGENTS OR COUNSEL
WITH ANY INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC
INFORMATION, UNLESS PRIOR THERETO SUCH PURCHASER SHALL HAVE EXECUTED A WRITTEN
AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF SUCH INFORMATION.  THE

 

21

--------------------------------------------------------------------------------


 

Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.


 


4.10         USE OF PROCEEDS.  THE COMPANY SHALL USE THE NET PROCEEDS FROM THE
SALE OF THE SECURITIES HEREUNDER FOR WORKING CAPITAL PURPOSES, BUT NOT TO REDEEM
ANY COMPANY EQUITY OR EQUITY-EQUIVALENT SECURITIES. PRIOR TO THE RECEIPT OF
SHAREHOLDER APPROVAL, THE COMPANY SHALL NOT DECLARE OR PAY ANY CASH DIVIDEND ON
ITS SHARES OF COMMON STOCK WHILE ANY DEBENTURES REMAIN OUTSTANDING.


 


4.11         REIMBURSEMENT. IF ANY PURCHASER BECOMES INVOLVED IN ANY CAPACITY IN
ANY PROCEEDING BY OR AGAINST ANY PERSON WHO IS A SHAREHOLDER OF THE COMPANY,
SOLELY AS A RESULT OF SUCH PURCHASER’S ACQUISITION OF THE SECURITIES UNDER THIS
AGREEMENT AND WITHOUT CAUSATION BY ANY OTHER ACTIVITY, OBLIGATION, CONDITION OR
LIABILITY PERTAINING TO SUCH PURCHASER, THE COMPANY WILL REIMBURSE SUCH
PURCHASER, TO THE EXTENT SUCH REIMBURSEMENT IS NOT PROVIDED FOR IN SECTION 4.12,
FOR ITS REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COST OF ANY
INVESTIGATION, PREPARATION AND TRAVEL IN CONNECTION THEREWITH) INCURRED IN
CONNECTION THEREWITH, AS SUCH EXPENSES ARE INCURRED. THE REIMBURSEMENT
OBLIGATIONS OF THE COMPANY UNDER THIS PARAGRAPH SHALL BE IN ADDITION TO ANY
LIABILITY WHICH THE COMPANY MAY OTHERWISE HAVE, SHALL EXTEND UPON THE SAME TERMS
AND CONDITIONS TO ANY AFFILIATES OF THE PURCHASERS WHO ARE ACTUALLY NAMED IN
SUCH ACTION, PROCEEDING OR INVESTIGATION, AND PARTNERS, DIRECTORS, AGENTS,
EMPLOYEES AND CONTROLLING PERSONS (IF ANY), AS THE CASE MAY BE, OF THE
PURCHASERS AND ANY SUCH AFFILIATE, AND SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF ANY SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES OF THE
COMPANY, THE PURCHASERS AND ANY SUCH AFFILIATE AND ANY SUCH PERSON.  IF THE
COMPANY IS ALSO INVOLVED IN ANY SUCH PROCEEDING, THEN ABSENT A CONFLICT OF
INTEREST, PURCHASERS AGREE TO USE COMPANY’S COUNSEL IN CONNECTION THEREWITH. 
THE COMPANY ALSO AGREES THAT NEITHER THE PURCHASERS NOR ANY SUCH AFFILIATES,
PARTNERS, DIRECTORS, AGENTS, EMPLOYEES OR CONTROLLING PERSONS SHALL HAVE ANY
LIABILITY TO THE COMPANY OR ANY PERSON ASSERTING CLAIMS ON BEHALF OF OR IN RIGHT
OF THE COMPANY SOLELY AS A RESULT OF ACQUIRING THE SECURITIES UNDER THIS
AGREEMENT.


 


4.12         INDEMNIFICATION OF PURCHASERS.  SUBJECT TO THE PROVISIONS OF THIS
SECTION 4.12, THE COMPANY WILL INDEMNIFY AND HOLD THE PURCHASERS AND THEIR
DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS, EMPLOYEES AND AGENTS (EACH, A
“PURCHASER PARTY”) HARMLESS FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS,
CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS,
AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND
COSTS OF INVESTIGATION THAT ANY SUCH PURCHASER PARTY MAY SUFFER OR INCUR AS A
RESULT OF OR RELATING TO ANY BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS AGREEMENT OR IN THE OTHER
TRANSACTION DOCUMENTS.  IF ANY ACTION SHALL BE BROUGHT AGAINST ANY PURCHASER
PARTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO THIS AGREEMENT,
SUCH PURCHASER PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING, AND THE
COMPANY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH COUNSEL OF ITS
OWN CHOOSING.  ANY PURCHASER PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL IN ANY SUCH ACTION AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES
AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH PURCHASER PARTY
EXCEPT TO THE EXTENT THAT (I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY
AUTHORIZED BY THE COMPANY IN WRITING, (II) THE COMPANY HAS FAILED AFTER A
REASONABLE PERIOD OF TIME TO ASSUME SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III)
IN SUCH ACTION THERE IS, IN THE REASONABLE OPINION OF SUCH SEPARATE COUNSEL, A
MATERIAL CONFLICT ON ANY MATERIAL ISSUE BETWEEN THE POSITION OF THE COMPANY AND
THE POSITION OF SUCH PURCHASER PARTY.  THE COMPANY WILL NOT BE LIABLE TO ANY

 

22

--------------------------------------------------------------------------------


 


PURCHASER PARTY UNDER THIS AGREEMENT (I) FOR ANY SETTLEMENT BY AN PURCHASER
PARTY EFFECTED WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; OR (II) TO THE EXTENT, BUT ONLY TO THE EXTENT
THAT A LOSS, CLAIM, DAMAGE OR LIABILITY IS ATTRIBUTABLE TO ANY PURCHASER PARTY’S
BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE
BY THE PURCHASERS IN THIS AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS.


 


4.13         SHAREHOLDERS RIGHTS PLAN.  IN THE EVENT THAT A SHAREHOLDERS RIGHTS
PLAN IS ADOPTED BY THE COMPANY, NO CLAIM WILL BE MADE OR ENFORCED BY THE COMPANY
OR ANY OTHER PERSON THAT ANY PURCHASER IS AN “ACQUIRING PERSON” UNDER THE PLAN
OR IN ANY WAY COULD BE DEEMED TO TRIGGER THE PROVISIONS OF SUCH PLAN BY VIRTUE
OF RECEIVING SECURITIES UNDER THE TRANSACTION DOCUMENTS.


 


4.14         PARTICIPATION IN FUTURE FINANCING. (A) FROM THE DATE HEREOF UNTIL
THE EARLIER OF SUCH TIME AS A PURCHASER NO LONGER HOLDS ANY DEBENTURES AND THE
CLOSING DATE OF A FUNDAMENTAL TRANSACTION (AS DEFINED IN THE DEBENTURES), AND
EXCEPT FOR EXEMPT TRANSACTIONS, THE COMPANY SHALL NOT EFFECT A FINANCING OF ITS
CAPITAL SHARES OR CAPITAL SHARES EQUIVALENTS (A “SUBSEQUENT FINANCING”) UNLESS
THE COMPANY DELIVERS TO EACH PURCHASER A WRITTEN NOTICE AT LEAST 5 TRADING DAYS
PRIOR TO THE CLOSING OF SUCH SUBSEQUENT FINANCING (THE “SUBSEQUENT FINANCING
NOTICE”) OF ITS INTENTION TO EFFECT SUCH SUBSEQUENT FINANCING, WHICH SUBSEQUENT
FINANCING NOTICE SHALL DESCRIBE IN REASONABLE DETAIL THE PROPOSED TERMS OF SUCH
SUBSEQUENT FINANCING, THE AMOUNT OF PROCEEDS INTENDED TO BE RAISED THEREUNDER,
THE PERSON WITH WHOM SUCH SUBSEQUENT FINANCING IS PROPOSED TO BE EFFECTED, AND
ATTACHED TO WHICH SHALL BE A TERM SHEET OR SIMILAR DOCUMENT RELATING THERETO. 
EACH PURCHASER MAY PARTICIPATE IN UP TO 100% OF SUCH SUBSEQUENT FINANCING
(SUBJECT TO THE LIMITATIONS BELOW) BY NOTIFYING THE COMPANY BY 6:30 P.M. (NEW
YORK CITY TIME) ON THE FIFTH (5TH) TRADING DAY AFTER ITS RECEIPT OF THE
SUBSEQUENT FINANCING NOTICE OF ITS WILLINGNESS TO PROVIDE (OR TO CAUSE ITS
DESIGNEE TO PROVIDE), SUBJECT TO COMPLETION OF MUTUALLY ACCEPTABLE
DOCUMENTATION, ALL OR PART OF SUCH FINANCING TO THE COMPANY ON THE SAME TERMS
SET FORTH IN THE SUBSEQUENT FINANCING NOTICE. IF ONE OR MORE PURCHASERS SHALL
FAIL TO SO NOTIFY THE COMPANY OF THEIR WILLINGNESS TO PARTICIPATE IN THE
SUBSEQUENT FINANCING, THE COMPANY MAY EFFECT THE REMAINING PORTION OF SUCH
SUBSEQUENT FINANCING ON THE TERMS AND TO THE PERSONS SET FORTH IN THE SUBSEQUENT
FINANCING NOTICE; PROVIDED THAT THE COMPANY MUST PROVIDE THE PURCHASERS WITH A
SECOND SUBSEQUENT FINANCING NOTICE, AND THE PURCHASERS WILL AGAIN HAVE THE RIGHT
OF FIRST REFUSAL SET FORTH ABOVE IN THIS SECTION 4.14, IF THE SUBSEQUENT
FINANCING SUBJECT TO THE INITIAL SUBSEQUENT FINANCING NOTICE IS NOT CONSUMMATED
FOR ANY REASON ON THE TERMS SET FORTH IN SUCH SUBSEQUENT FINANCING NOTICE WITHIN
60 TRADING DAYS AFTER THE DATE OF THE INITIAL SUBSEQUENT FINANCING NOTICE WITH
THE PERSON IDENTIFIED IN THE SUBSEQUENT FINANCING NOTICE, AND IF THE COMPANY
STILL DESIRES TO EFFECT SUCH FINANCING.  IN THE EVENT THE COMPANY RECEIVES
RESPONSES TO SUBSEQUENT FINANCING NOTICES FROM PURCHASERS SEEKING TO PURCHASE
MORE THAN THE FINANCING SOUGHT BY THE COMPANY IN THE SUBSEQUENT FINANCING SUCH
PURCHASERS SHALL HAVE THE RIGHT TO PURCHASE THEIR PRO RATA PORTION (AS DEFINED
BELOW) OF THE CAPITAL SHARES OR CAPITAL SHARES EQUIVALENTS TO BE ISSUED IN SUCH
SUBSEQUENT FINANCING.  “PRO RATA PORTION” IS THE RATIO OF (X) THE PRINCIPAL
AMOUNT OF DEBENTURES PURCHASED BY SUCH PURCHASER AND (Y) THE SUM OF THE
AGGREGATE PRINCIPAL AMOUNT OF DEBENTURES ISSUED HEREUNDER HELD BY PURCHASERS
PARTICIPATING IN THE SUBSEQUENT FINANCING.  IF ANY PURCHASER NO LONGER HOLDS ANY
DEBENTURES, THEN THE RIGHT OF PARTICIPATION GRANTED UNDER THIS SECTION 4.14
SHALL NO LONGER APPLY TO SUCH PURCHASER AND THE PRO RATA PORTION OF SUCH
PURCHASER SHALL BE RE-ALLOCATED AMONG THE REMAINING PURCHASERS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THIS SECTION 4.14 SHALL NOT APPLY TO THE
FOLLOWING (A) THE GRANTING OF OPTIONS TO EMPLOYEES, OFFICERS AND DIRECTORS OF
THE COMPANY PURSUANT TO ANY STOCK OPTION PLAN DULY ADOPTED BY A

 

23

--------------------------------------------------------------------------------


 


MAJORITY OF THE NON-EMPLOYEE MEMBERS OF THE SUPERVISORY BOARD OF THE COMPANY OR
A MAJORITY OF THE MEMBERS OF A COMMITTEE OF NON-EMPLOYEE DIRECTORS ESTABLISHED
FOR SUCH PURPOSE, OR (B) THE CONVERSION OR EXERCISE OF THE DEBENTURES OR ANY
OTHER SECURITY ISSUED BY THE COMPANY IN CONNECTION WITH THE OFFER AND SALE OF
THIS COMPANY’S SECURITIES PURSUANT TO THIS AGREEMENT, OR (C) THE EXERCISE OF OR
CONVERSION OF ANY CONVERTIBLE SECURITIES, OPTIONS OR WARRANTS ISSUED AND
OUTSTANDING ON THE ORIGINAL ISSUE DATE, PROVIDED SUCH SECURITIES HAVE NOT BEEN
AMENDED SINCE THE DATE HEREOF, OR (D) ACQUISITIONS OR STRATEGIC INVESTMENTS, THE
PRIMARY PURPOSE OF WHICH IS NOT TO RAISE CAPITAL.


 


(B)           FROM THE DATE HEREOF UNTIL THE EARLIER OF SUCH TIME AS A PURCHASER
NO LONGER HOLDS ANY DEBENTURES AND THE CLOSING DATE OF A FUNDAMENTAL
TRANSACTION, THE COMPANY SHALL BE PROHIBITED FROM EFFECTING OR ENTER INTO AN
AGREEMENT TO EFFECT ANY SUBSEQUENT FINANCING INVOLVING A “VARIABLE RATE
TRANSACTION” OR AN “MFN TRANSACTION” (EACH AS DEFINED BELOW).  THE TERM
“VARIABLE RATE TRANSACTION” SHALL MEAN A TRANSACTION IN WHICH THE COMPANY ISSUES
OR SELLS (I) ANY DEBT OR EQUITY SECURITIES THAT ARE CONVERTIBLE INTO,
EXCHANGEABLE OR EXERCISABLE FOR, OR INCLUDE THE RIGHT TO RECEIVE ADDITIONAL
SHARES OF COMMON STOCK EITHER (A) AT A CONVERSION, EXERCISE OR EXCHANGE RATE OR
OTHER PRICE THAT IS BASED UPON AND/OR VARIES WITH THE TRADING PRICES OF OR
QUOTATIONS FOR THE SHARES OF COMMON STOCK AT ANY TIME AFTER THE INITIAL ISSUANCE
OF SUCH DEBT OR EQUITY SECURITIES, OR (B) WITH A CONVERSION, EXERCISE OR
EXCHANGE PRICE THAT IS SUBJECT TO BEING RESET AT SOME FUTURE DATE AFTER THE
INITIAL ISSUANCE OF SUCH DEBT OR EQUITY SECURITY OR UPON THE OCCURRENCE OF
SPECIFIED OR CONTINGENT EVENTS DIRECTLY OR INDIRECTLY RELATED TO THE BUSINESS OF
THE COMPANY OR THE MARKET FOR THE COMMON STOCK.  THE TERM “MFN TRANSACTION”
SHALL MEAN A TRANSACTION IN WHICH THE COMPANY ISSUES OR SELLS ANY SECURITIES IN
A CAPITAL RAISING TRANSACTION OR SERIES OF RELATED TRANSACTIONS WHICH GRANTS TO
AN INVESTOR THE RIGHT TO RECEIVE ADDITIONAL SHARES BASED UPON FUTURE
TRANSACTIONS OF THE COMPANY ON TERMS MORE FAVORABLE THAN THOSE GRANTED TO THE
SUCH INVESTOR IN SUCH OFFERING.


 


ARTICLE V

MISCELLANEOUS

 


5.1           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY THE COMPANY OR
ANY PURCHASER, BY WRITTEN NOTICE TO THE OTHER PARTIES, IF THE CLOSING HAS NOT
BEEN CONSUMMATED ON OR BEFORE AUGUST 15, 2004, PROVIDED THAT NO SUCH TERMINATION
WILL AFFECT THE RIGHT OF ANY PARTY TO SUE FOR ANY BREACH BY THE OTHER PARTY (OR
PARTIES).


 


5.2           FEES AND EXPENSES.  THE COMPANY HAS AGREED TO REIMBURSE $10,000 TO
MIDSUMMER CAPITAL, LLC (“MIDSUMMER”) (OF WHICH $5,000 HAS BEEN RECEIVED) AS
REIMBURSEMENT FOR ITS LEGAL, ADMINISTRATIVE AND DUE DILIGENCE FEES AND EXPENSES
INCURRED TO PREPARE AND NEGOTIATE THE TRANSACTION DOCUMENTS.  ON THE CLOSING
DATE, THE COMPANY SHALL WIRE $5,000 TO MIDSUMMER AS PAYMENT OF THE REMAINING
PORTION OF THE $10,000 REFERENCED ABOVE.  EXCEPT AS EXPRESSLY SET FORTH IN THE
TRANSACTION DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND
EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND
ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY
SHALL PAY ALL TRANSFER AGENT FEES, STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED
IN CONNECTION WITH THE ISSUANCE OF ANY SECURITIES.

 

24

--------------------------------------------------------------------------------


 


5.3           ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


 


5.4           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED ON THE SIGNATURE PAGE ATTACHED HERETO PRIOR TO 5:30
P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE
DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING
DAY OR LATER THAN 5:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY,  OR (C) THE
TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED
OVERNIGHT COURIER SERVICE. THE ADDRESSES FOR SUCH NOTICES AND COMMUNICATIONS ARE
THOSE SET FORTH ON THE SIGNATURE PAGES HEREOF, OR SUCH OTHER ADDRESS AS MAY BE
DESIGNATED IN WRITING HEREAFTER, IN THE SAME MANNER, BY SUCH PERSON.


 


5.5           AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED
OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT,
BY THE COMPANY AND EACH OF THE PURCHASERS OR, IN THE CASE OF A WAIVER, BY THE
PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS SOUGHT.  NO WAIVER OF ANY
DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS
AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF
ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR
REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE
ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


 


5.6           CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO
NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR
AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


5.7           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS; PROVIDED, HOWEVER THAT NO
SUCH CONSENT SHALL BE REQUIRED IN CONNECTION WITH:  (A) A CONSOLIDATION OR
MERGER OF THE COMPANY WITH OR INTO ANOTHER CORPORATION OR OTHER ENTITY OR A
SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE COMPANY’S
PROPERTY, ASSETS OR BUSINESS TO ANOTHER CORPORATION OR OTHER ENTITY; OR (B) A
REORGANIZATION OR OTHER TRANSACTION THE PRIMARY PURPOSE OF WHICH IS TO CHANGE
THE JURISDICTION OF ORGANIZATION AND/OR CORPORATE FORM OF THE COMPANY, PROVIDED
THAT SUCH MERGER, REORGANIZATION OR OTHER TRANSACTION DOES NOT HAVE AN ADVERSE
TAX IMPACT UPON THE PURCHASERS WITH RESPECT TO THEIR PURCHASE OR SALE OF THE
SECURITIES.  ANY PURCHASER MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT TO ANY PERSON TO WHOM SUCH PURCHASER ASSIGNS OR
TRANSFERS ANY SECURITIES.


 


5.8           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF,

 

25

--------------------------------------------------------------------------------


 


NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON, EXCEPT AS
OTHERWISE SET FORTH IN SECTIONS 4.12.


 


5.9           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF SANTA CLARA COUNTY,
CALIFORNIA FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR INCONVENIENT
VENUE FOR SUCH PROCEEDING.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY IN ANY PROCEEDING BROUGHT UNDER ANY OF THE TRANSACTION DOCUMENTS.  IF
EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF
THIS AGREEMENT, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE
REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEYS FEES AND OTHER COSTS AND
EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH
ACTION OR PROCEEDING.

 


5.10         SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY, EXERCISE
AND/OR CONVERSION OF THE SECURITIES, AS APPLICABLE, FOR THE APPLICABLE STATUTE
OF LIMITATIONS.


 


5.11         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.


 


5.12         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.


 


5.13         RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE
TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT, ELECTION,
DEMAND OR OPTION UNDER A TRANSACTION

 

26

--------------------------------------------------------------------------------


 


DOCUMENT AND THE COMPANY DOES NOT TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN
THE PERIODS THEREIN PROVIDED, THEN SUCH PURCHASER MAY RESCIND OR WITHDRAW, IN
ITS SOLE DISCRETION FROM TIME TO TIME UPON WRITTEN NOTICE TO THE COMPANY, ANY
RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE OR IN PART WITHOUT PREJUDICE TO ITS
FUTURE ACTIONS AND RIGHTS, PROVIDED, HOWEVER, IN THE CASE OF A RESCISSION OF A
CONVERSION OF A DEBENTURE OR EXERCISE OF A WARRANT, THE PURCHASER SHALL BE
REQUIRED TO RETURN ANY SHARES OF COMMON STOCK SUBJECT TO ANY SUCH CONVERSION OR
EXERCISE NOTICE.


 


5.14         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE
OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT
UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS
ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.


 


5.15         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPANY EXPRESSLY AGREES THAT ITS BREACH OF THE FIRST SENTENCE OF
SECTION 4.7 WOULD CAUSE EACH PURCHASER IRREPARABLE HARM, AND CONSENTS TO THE
GRANTING OF INJUNCTIVE RELIEF BY ANY COURT HAVING JURISDICTION TO PRECLUDE ANY
SUCH ISSUANCE OF SECURITIES.


 


5.16         PAYMENT SET ASIDE. TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO ANY PURCHASER PURSUANT TO ANY TRANSACTION DOCUMENT OR A PURCHASER
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


5.17         USURY.  TO THE EXTENT IT MAY LAWFULLY DO SO, THE COMPANY HEREBY
AGREES NOT TO INSIST UPON OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM, AND WILL
RESIST ANY AND ALL EFFORTS TO BE COMPELLED TO TAKE THE BENEFIT OR ADVANTAGE OF,
USURY LAWS WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN FORCE, IN
CONNECTION WITH ANY CLAIM, ACTION OR PROCEEDING THAT MAY BE BROUGHT BY ANY
PURCHASER IN ORDER TO ENFORCE ANY RIGHT OR REMEDY UNDER ANY TRANSACTION
DOCUMENT.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN ANY
TRANSACTION DOCUMENT, IT IS EXPRESSLY AGREED AND PROVIDED THAT THE TOTAL
LIABILITY OF THE COMPANY UNDER THE TRANSACTION DOCUMENTS FOR PAYMENTS IN THE
NATURE OF INTEREST SHALL NOT EXCEED THE MAXIMUM LAWFUL RATE

 

27

--------------------------------------------------------------------------------


 


AUTHORIZED UNDER APPLICABLE LAW (THE “MAXIMUM RATE”), AND, WITHOUT LIMITING THE
FOREGOING, IN NO EVENT SHALL ANY RATE OF INTEREST OR DEFAULT INTEREST, OR BOTH
OF THEM, WHEN AGGREGATED WITH ANY OTHER SUMS IN THE NATURE OF INTEREST THAT THE
COMPANY MAY BE OBLIGATED TO PAY UNDER THE TRANSACTION DOCUMENTS EXCEED SUCH
MAXIMUM RATE.  IT IS AGREED THAT IF THE MAXIMUM CONTRACT RATE OF INTEREST
ALLOWED BY LAW AND APPLICABLE TO THE TRANSACTION DOCUMENTS IS INCREASED OR
DECREASED BY STATUTE OR ANY OFFICIAL GOVERNMENTAL ACTION SUBSEQUENT TO THE DATE
HEREOF, THE NEW MAXIMUM CONTRACT RATE OF INTEREST ALLOWED BY LAW WILL BE THE
MAXIMUM RATE APPLICABLE TO THE TRANSACTION DOCUMENTS FROM THE EFFECTIVE DATE
FORWARD, UNLESS SUCH APPLICATION IS PRECLUDED BY APPLICABLE LAW.  IF UNDER ANY
CIRCUMSTANCES WHATSOEVER, INTEREST IN EXCESS OF THE MAXIMUM RATE IS PAID BY THE
COMPANY TO ANY PURCHASER WITH RESPECT TO INDEBTEDNESS EVIDENCED BY THE
TRANSACTION DOCUMENTS, SUCH EXCESS SHALL BE APPLIED BY SUCH PURCHASER TO THE
REDEMPTION OF THE DEBENTURES OR BE REFUNDED TO THE COMPANY, THE MANNER OF
HANDLING SUCH EXCESS TO BE AT SUCH PURCHASER’S ELECTION.


 


5.18         INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER UNDER ANY TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN OR IN ANY
TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT THERETO,
SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A
JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE
PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH
OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENT.  EACH
PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS,
INCLUDING WITHOUT LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF
THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER
PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH
PURPOSE.  EACH PURCHASER HAS BEEN REPRESENTED BY ITS OWN SEPARATE LEGAL COUNSEL
IN THEIR REVIEW AND NEGOTIATION OF THE TRANSACTION DOCUMENTS.  FOR REASONS OF
ADMINISTRATIVE CONVENIENCE ONLY, PURCHASERS AND THEIR RESPECTIVE COUNSEL HAVE
CHOSEN TO COMMUNICATE WITH THE COMPANY THROUGH FW.  FW DOES NOT REPRESENT ALL OF
THE PURCHASERS BUT ONLY MIDSUMMER.  THE COMPANY HAS ELECTED TO PROVIDE ALL
PURCHASERS WITH THE SAME TERMS AND TRANSACTION DOCUMENTS FOR THE CONVENIENCE OF
THE COMPANY AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY THE
PURCHASERS.


 


5.19         LIQUIDATED DAMAGES.  THE COMPANY’S OBLIGATIONS TO PAY ANY
LIQUIDATED DAMAGES OR OTHER AMOUNTS OWING UNDER THE TRANSACTION DOCUMENTS IS A
CONTINUING OBLIGATION OF THE COMPANY AND SHALL NOT TERMINATE UNTIL ALL UNPAID
LIQUIDATED DAMAGES AND OTHER AMOUNTS HAVE BEEN PAID NOTWITHSTANDING THE FACT
THAT THE INSTRUMENT OR SECURITY PURSUANT TO WHICH SUCH LIQUIDATED DAMAGES OR
OTHER AMOUNTS ARE DUE AND PAYABLE SHALL HAVE BEEN CANCELED.

 

***********************

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

METRON TECHNOLOGY N.V.

 

 

 

By

:  /s/  DOUGLAS J. MC CUTCHEON

 

 

Name:

Douglas J. McCutcheon

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

Address for Notice:

 

4425 Fortran Drive

 

San Jose, California 94134

 

Attn:  Chief Financial Officer

 

Tel:  (408) 719-0456

 

Fax:  (408) 719-0452

 

 

 

 

With a copy to:

Cooley Godward LLP

 

Attn: Suzanne Sawochka Hooper

 

5 Palo Alto Square

 

3000 El Camino Real

 

Palo Alto, CA 94306

 

Tel: 650-843-5000

 

Fax: 650- 849-7400

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

29

--------------------------------------------------------------------------------


 

ANNEX A

 

Company Wire Instructions

 

30

--------------------------------------------------------------------------------